                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 HEALTH AND WELLNESS LIFESTYLE                     :
 CLUBS, LLC,                                       :    Case No. 1:17CV2189
                                                   :
        Plaintiff/Counter-Defendant,               :
                                                   :    Judge John R. Adams
        v.                                         :
                                                   :
 RAINTREE GOLF, LLC, et al.,                       :   ORDER AND DECISION
                                                   :
        Defendants/Third-Party Plaintiffs,         :
                                                   :
        v.                                         :
                                                   :
 NUPUR NAGAR, et al.                               :
                                                   :
       Third-Party Defendants.                     :

       Defendants Raintree Golf, LLC (“Raintree LLC”) and John Rainieri (“Rainieri”)

(collectively, the “Raintree Defendants”) have moved this Court for partial summary judgment in

their favor and against Plaintiff Health and Wellness Lifestyle Clubs, LLC (“HWLC” or

“Plaintiff”) on Count One of HWLC’s Complaint and Count One of the Raintree Defendants’

Counterclaim. The Raintree Defendants argue that at least three reasons warrant summary

judgment in their favor on HWLC’s breach of contract claim. They first argue that the purchase

agreements under which HWLC alleges a right to purchase the golf courses at issue were

expressly conditioned upon HWLC first obtaining and delivering written unconditional

commitments for third-party financing, and that the parties’ agreements were terminated because

the financing was never obtained. Second, the Raintree Defendants argue that HWLC’s claims

are expressly foreclosed by the terms of the agreements HWLC seeks to enforce. Third, the


                                               1
Raintree Defendants contend that HWLC’s request for specific performance of the Raintree sale

is unsupported as a remedy.

        Regarding the Raintree Defendants’ Counterclaim, the Raintree Defendants argue that they

are not under any obligation to sell either golf course to HWLC because the parties’ agreements have

expired. As such, the Raintree Defendants claim entitlement to declaratory judgment in their favor.

        HWLC has responded to the motion for partial summary judgment, and the Raintree

Defendants have replied. Accordingly, the motion is ripe for decision.

        Having reviewed the evidence and the parties’ arguments, the Court finds that HWLC has

failed to conjure any genuine issue of material fact for a jury to decide on either Count One of its

Complaint or Count One of the Raintree Defendants’ Counterclaim. Accordingly, the Raintree

Defendants’ motion for partial summary judgment (Doc. 36) is GRANTED. The Court’s reasoning

follows.

                                I.      FACTUAL BACKGROUND

        On July 17, 2015, HWLC submitted a letter of intent to Rainieri, “as Owner of Raintree

and Prestwick Golf course and all assets and operations of the respective courses,” regarding

HWLC’s interest in purchasing two golf courses/country clubs in Uniontown, Ohio, known as

Prestwick Country Club (“Prestwick”) and Raintree Country Club (“Raintree”). (Rainieri Dec.

at ¶ 4; Compl. at Ex. 2 at 16.) In the letter of intent, HWLC states that a condition of sale is that

HWLC obtains a “written commitment or commitments” for “third-party financing.” (Compl. at

Ex. 2 at 7.)

        On or about August 24, 2015, HWLC entered into two separate purchase agreements, one

for the purchase of Prestwick by HWLC, (the “Original Prestwick Agreement”) and one for the

purchase of Raintree by HWLC (the “Original Raintree Agreement”) (collectively, the Original

                                                   2
Prestwick Agreement and Original Raintree Agreement are referred to as the “Original Purchase

Agreements”). (Rainieri Dec. at ¶ 5.)

        The Original Purchase Agreements were expressly conditioned upon HWLC obtaining

written unconditional commitment(s) for third-party financing. For example, the Original

Prestwick Agreement states:

               [T]his Agreement for Sale and Purchase of the property is
               contingent upon Purchaser’s obtaining and delivering to Seller a
               written unconditional commitment or commitments as the case
               may be (the “Commitment”) for the third party financing (third
               party financing is defined as financing obtained from
               other sources other than Seller financing) and the release of such
               funds into Escrow.

(Rainieri Dec. at Ex. A at 21–22; see also Rainieri Dec. at Ex. B at 20–21.)

        In connection with entering the Original Purchase Agreements, HWLC sent an

accountant to Raintree and Prestwick to review the financial records. (Rainieri Dec. at ¶ 6.) The

accountant chosen by HWLC reviewed such records for nearly a month. (Id.) Thereafter,

HWLC represented numerous times to the Raintree Defendants that HWLC had third-party

lenders interested in financing the transactions. (Id. at ¶ 7.) However, HWLC did not provide

proof of unconditional commitment(s) of third-party financing, and the purchases of the two golf

clubs did not close according to the deadlines set forth in the Original Purchase Agreements.

(Id.)

        After the Original Purchase Agreements did not close, amendments (the “Amendments”)

were executed to each of the Original Purchase Agreements to extend the closing deadlines. (Id.

at ¶ 8.) The Amendments are comprised of an amended agreement for Prestwick (the “Prestwick

Amendment”) and an amended agreement for Raintree (the “Raintree Amendment”).


                                                3
       Pursuant to the Prestwick Amendment, the parties agreed as follows: (1) for the

Prestwick transaction, the “escrow period is extended through September 30, 2016 with an

automatic additional 90 day extension to December 31, 2016 to allow Purchaser an additional

extension for closing the transaction”; (2) “Purchaser reserves the right to purchase Prestwick

property first and close this property transaction first and then Purchase and Close Raintree

property by December 31, 2016”; (3) if HLWC exercises its right to close on the Prestwick sale

by December 31, 2016, HWLC has “a right to seek two extensions” and “close Raintree by

December 31, 2017”; and (4) “Failure to close Prestwick shall negate any rights that

Purchaser has to purchase Raintree Golf Course as stated herein.” (Rainieri Dec. at Ex. C at 2,

emphasis added.)

       The details of the potential extensions for the purchase of Raintree are set forth in the

Raintree Amendment, which pertinently provides that if the sale of Raintree did not close by

December 31, 2016, HWLC “has a right to seek a first extension, a period of six months starting

from January 1, 2017 to June 30, 2017” to close Raintree by providing notice to Seller and

depositing $50,000 into escrow as a non-refundable deposit. (Rainieri Dec. at Ex. D at 2.) Then,

if HWLC is still not able to close the sale of Raintree by June 30, 2017, HWLC has the “right to

seek a second extension starting from July 1, 2017 through December 31, 2017,” again by

notifying Seller and depositing an additional $50,000 into escrow. (Id.)

       Taken together, the Amendments provide that if the sale of Prestwick closed by the

extended closing deadline of December 31, 2016, then HWLC would have the right to seek up to

two extensions to close on Raintree, such that if both extensions were elected and the additional

escrow funds deposited, the latest the closing would occur would be December 31, 2017.


                                                 4
However, if HWLC failed to close on Prestwick by December 31, 2016, such failure “shall

negate any rights that Purchaser has to purchase Raintree.” (Rainieri Dec. at Ex. C at 2,

emphasis added.)

       The Amendments also note that “[e]xcept as specifically modified and amended herein,

all of the terms, provisions, requirements and specifications contained in the [Original Purchase

Agreements] remain in full force and effect.” (Rainieri Dec. at Ex. C at 1; Rainieri Dec. at Ex. D

at 2.) Nothing in the Amendments changed HWLC’s obligation to provide unconditional

commitment(s) for third-party financing as conditions precedent to closing. And, HWLC did not

provide unconditional commitment(s) for third-party financing to the Raintree Defendants to

close Prestwick by December 31, 2016, and the sale of Prestwick did not close by that extended

closing deadline. (Rainieri Dec. at ¶ 9.)

       On or about February 23, 2017, because the sale of Prestwick had not closed by

December 31, 2016 deadline, the Raintree Defendants, through counsel, informed HWLC that

the Raintree Defendants are “not going to enter into any written extension of the transaction.”

(Id. at ¶ 10, Ex. E.) In response, on or about February 27, 2017, HWLC wrote back, stating that

it deemed the Raintree Defendants’ communication a “Notice to Terminate the transactions”

(and also referred to it as a “Notice to Cancel”), and stated that both transactions “will now

proceed to Termination.” (Id. at ¶ 11, Ex. F, emphasis added.)

       Included in HWLC’s termination acknowledgment was a copy of a Conditional Approval

Letter (“CAL”), dated February 17, 2017, from a lender regarding HWLC’s application for

financing to purchase Prestwick. (Id. at ¶ 12.) As its name suggests, the CAL was “conditional,”

as it is expressly described as a “conditional commitment letter” (see, e.g., Rainieri Dec. at Ex. G

at 1, 8), and contained the following language:
                                                  5
                Conditional Approval:
                As mentioned above, the Loan Committee has given only its
                conditional approval of the Loan. It is important that you
                understand that American Business Lending, Inc. will have no
                obligation to advance any funds whatsoever until
                all information required is reviewed and approved by ABL.
                ABL, at its sole discretion, will provide final approval or withhold
                final approval based on the items and information referred to above
                in this letter and in the final Authorization and Loan Agreements.
                However, any changes requested by the applicant, must also be
                approved by the Loan Committee prior to any disbursement. In
                addition, the SBA must approve its guarantee of 75% of the
                gross proceeds of the Loan under the Section 7(a) Loan Guarantee
                Program. It is understood that terms and conditions of the Loan
                may be adjusted to satisfy the requirements and suggestions of the
                SBA. Borrower understands that it should not enter into any
                contracts based upon SBA approval prior to loan closing and
                that this Conditional Approval is not to be relied upon by any
                third party.

(Id. at 10, final emphasis added.) It also contained numerous contingencies, including but not

limited to: (1) submission of evidence that HWLC has contributed equity capital of $1,135,200

(Id. at 2); (2) appraisal satisfactory to the lender for no less than $4,525,892 (Id. at 4); (3)

“Provide a new purchase contract or addendum to existing contract removing the contingency for

the buyer to also purchase Raintree Golf Course and Country Club from the seller within 12 to

18 months” (Id. at 5); (4) purchase of or assignment of various types of insurance (Id. at 4, 7); (5)

proof that HWLC’s member, Nupur Nagar, has paid off certain credit card accounts (Id. at 7);

and (6) compliance with SBA requirements for environmental issues (Id. at 6).

        The CAL, as suggested by its date of February 17, 2017, was not provided to the Raintree

Defendants until after the extended deadline to close the Prestwick sale (December 31, 2016),

and even if it had been timely, it was not an unconditional commitment for financing, as required

by the parties’ prior agreement. Additionally, in its acknowledgment of termination, HWLC

asked the Raintree Defendants “not to contact the lender as this transaction is considered
                                                6
terminated.” (Rainieri Dec. at ¶ 11, Ex. F.)

       After further correspondence and discussions, one final extension was signed (the “Final

Prestwick Extension”). (Rainieri Dec. at ¶ 13.) The Final Prestwick Extension only concerned

the Prestwick golf course and was signed only on behalf of “John Rainieri dba Prestwick Golf

Club.” Nothing in the Final Prestwick Extension mentions or concerns Raintree, and no similar

extension was entered into for the sale of Raintree. (Rainieri Dec. at ¶ 13.) Notwithstanding,

HWLC again failed to provide proof of unconditional financing for the sale of Prestwick, and the

sale of Prestwick did not close by the May 31, 2017 deadline set forth in the Final Prestwick

Extension. (Id. at ¶ 14.)

       On October 17, 2017, after all of the deadlines for HWLC to purchase Prestwick or

Raintree had expired, HWLC filed its Complaint. In Count One of its Complaint, HWLC alleges

breach of contract, breach of warranty, and breach of the covenants of good faith and fair

dealing, all premised on the alleged existence of a “contract between the parties.” (Compl. at ¶¶

45–46.)

       The Raintree Defendants filed their Answer, Counterclaim, and Third-Party Complaint

on December 15, 2017. In so doing, the Raintree Defendants brought a Counterclaim against

HWLC seeking declaratory judgment that no contract currently exists between the Raintree

Defendants and HWLC, and that the Raintree Defendants are under no obligation to sell either

golf course to HWLC. (Countercl. at ¶¶ 27–31.)

       Since the filing of the initial pleadings, this Court has conducted numerous conferences to

explore the possibilities of resolving this case. During the most recent conference on May 22,

2018, this Court instructed HWLC to provide a written commitment from a lender to purchase

Raintree, with specific details of such approval for financing, to be submitted to the Raintree
                                                  7
Defendants and to the Court no later than June 5, 2018, and if such was not provided, then the

Raintree Defendants would have fourteen days thereafter to file a motion for summary judgment.

       On June 4, 2018, HWLC’s counsel provided the Raintree Defendants’ counsel with two

partially redacted letters from what appear to be financial institutions. (Rainieri Dec. Ex. I, J.)

The letters merely indicate a potential interest in providing financing for a purchase price for

Raintree of hundreds-of-thousands of dollars less than the contract price.

       The Raintree Defendants now have moved for partial summary judgment. The Court

turns to the merits of that motion.

                                II.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), the Court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” The party moving for summary judgment may satisfy its

burden under Rule 56 in either of two ways: (1) “submit affirmative evidence that negates an

essential element of the nonmoving party's claim,” or (2) “demonstrate to the Court that the

nonmoving party's evidence is insufficient to establish an essential element of the nonmoving

party's claim.” Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986).

       A movant is not required to file affidavits or other similar materials negating a claim on

which its opponent bears the burden of proof, so long as the movant relies upon the absence of

the essential element in the pleadings, depositions, answers to interrogatories, and admissions on

file. Id. Likewise, the moving party's burden of production “may be discharged by ‘showing’—

that is, pointing out to the district court—that there is an absence of evidence to support the

nonmoving party's case.” Id. at 325.

       In reviewing summary judgment motions, this Court must view the evidence in a light
                                                  8
most favorable to the non-moving party to determine whether a genuine issue of material fact

exists. Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); White v. Turfway Park Racing Ass'n.,

909 F.2d 941, 943–44 (6th Cir.1990). A fact is “material” only if its resolution will affect the

outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Determination of whether a factual issue is “genuine” requires consideration of the applicable

evidentiary standards. Thus, in most civil cases the Court must decide “whether reasonable jurors

could find by a preponderance of the evidence that the [non-moving party] is entitled to a

verdict.” Id. at 252.

        Summary judgment is appropriate whenever the non-moving party fails to make a

showing sufficient to establish the existence of an element essential to that party's case and on

which that party will bear the burden of proof at trial. Celotex, 477 U.S. at 322. Moreover, “the

trial court no longer has a duty to search the entire record to establish that it is bereft of a genuine

issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir.1989)

(citing Frito–Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C.Cir.1988)). The non-moving

party is under an affirmative duty to point out specific facts in the record as it has been

established which create a genuine issue of material fact. Fulson v. Columbus, 801 F. Supp. 1, 4

(S.D. Ohio 1992). The non-movant must show more than a scintilla of evidence to overcome

summary judgment; it is not enough for the non-moving party to show that there is some

metaphysical doubt as to material facts. Id.

        The Court now turns to the merits of the Raintree Defendants’ motion for partial

judgment motion. Applying the Rule 56 standard articulated above, the Court finds that no

genuine issue of material fact remains for a jury to decide, such that partial summary judgment is

appropriate.
                                                   9
                                         III.      DISCUSSION

        The Raintree Defendants argue that, regardless of which contract is relied upon – the Original

Purchase Agreements, the Amendments, or the Final Prestwick Extension – HWLC cannot succeed

on its breach of contract claim. The Court agrees, for several reasons. First and foremost, the

purchase agreements were expressly conditioned upon HWLC providing unconditional

commitment(s) for financing, and no such commitment(s) were ever provided. Second, all of the

closing deadlines have now expired, and the parties’ agreements have terminated. Third, there was

no “breach” by the Raintree Defendants as alleged by HWLC. Fourth, HWLC is not entitled to the

relief of specific performance that it requests.

        As an initial matter, HWLC failed to provide any evidence of unconditional financing,

thus failing to meet an express condition of the contracts. The Original Purchase Agreements

expressly state that they are conditional upon HWLC obtaining and delivering financing. For

example, the Section 4.1(b)(2) of the Raintree Original Agreement states, in relevant part:

                This Agreement for Sale and Purchase of the property is
                contingent upon Purchaser’s obtaining and delivering to
                Seller a written unconditional commitment or
                commitments as the case may be (the “Commitment”) for
                the third party financing (third party financing is defined as
                financing obtained from other sources other than Seller
                financing) and the release of such funds into Escrow.

(Rainieri Dec. at Ex. B at 20–21, emphasis added; see also Rainieri Dec. at Ex. A at 21–22.)

        As a further example, the Raintree Original Agreement also states as follows:


                The obligation of Seller to consummate the transactions
                hereunder in respect of the Property other than the Liquor Assets
                shall be subject to the fulfillment on or before the date of Closing
                of all of the following conditions, any or all of which
                may be waived in writing by Seller in its sole discretion:
                ...
                (d) Purchaser shall have performed and observed, in all material
                                                  10
               respects, all covenants and agreements of this Agreement to be
               performed and observed by Purchaser as of the date of Closing.

(Rainieri Dec. at Ex. B at 43–44, emphases added; see also Rainieri Dec. at Ex. A at 44–45.)

Thus, the Seller was not obligated to sell the golf courses to HWLC unless HWLC first

performed its obligations, including obtaining and delivering written unconditional

commitment(s) for financing. Indeed, HWLC admits as much, stating in its Complaint that

closing the transactions was “subject to financing.” (Compl. at ¶ 11.)

       At no time prior to the closing date of the Original Purchase Agreements did HWLC

deliver proof of an “unconditional commitment or commitments” for financing required by

Section 4.1(b)(2) of the Original Purchase Agreements. (Rainieri Dec. at ¶ 7.) Nor was such

proof provided during the periods for closing as extended by the respective Amendments. (Id. at

¶ 9.) At best, in its Complaint HWLC alleges that it received a “letter of interest” from a lender

(for Prestwick only) on or about February 23, 2016. (Compl. at ¶ 18.) Notably, the alleged

“letter of interest” is not attached to the Complaint. HWLC’s reference to a “letter of interest”

falls far short of the requirements that HWLC “obtain” and “deliver” “to Seller a written

unconditional commitment or commitments” as required by the Original Purchase Agreements.

Nor was such proof provided during the period for closing on the Prestwick sale through

the Final Prestwick Extension’s date of May 31, 2017. Instead, the February 17, 2017 CAL

provided to the Raintree Defendants stated, without limitation:


               Conditional Approval:

               As mentioned above, the Loan Committee has given only
               its conditional approval of the Loan. It is important that you
               understand that American Business Lending, Inc. will
               have no obligation to advance any funds whatsoever
               until all information required is reviewed and approved
                                                11
               by ABL. . . . Borrower understands that it should not
               enter into any contracts based upon SBA approval prior
               to loan closing and that this Conditional Approval is not
               to be relied upon by any third party.

(Rainieri Dec. at Ex. G at 10, final emphasis added.) Again, the CAL fell far short of being an

unconditional commitment for financing, as required by the parties’ prior agreement. Thus, an

express contingency under the agreements HWLC seeks to enforce — HWLC’s obtaining and

delivering an unconditional financing commitment — was not satisfied, thereby excusing any

obligation of the Raintree Defendants to complete the sale of either course to HWLC. In sum,

the agreements required HWLC to obtain and deliver written unconditional commitments for

financing, HWLC failed to provide such written unconditional commitments, and HWLC’s

claim fails.

        It should be noted that HWLC’s failure to satisfy an express condition of the contracts

has continued throughout this litigation. As shown in the letters submitted to the Raintree

Defendants by HWLC on June 4, 2018, HWLC has continued to fail to acquire unconditional

commitments for financing. The May 29, 2018 letter is titled “Re: Letter of Interest/Term

Sheet,” and states that “the Bank is interested in pursuing your loan and is pleased to provide you

with this financing estimate below, subject to compliance with, and satisfaction of [multiple

terms and conditions].” The May 25, 2018 letter is clearly a “proposal” and “requires formal

underwriting and approval before a conditional term sheet can be issued[.]” Very clearly

HWLC has not shown proof that it has obtained any unconditional promises of financing.

        The Raintree Defendants’ obligation to sell the golf courses to HWLC was specifically

conditioned on HWLC first providing a “written unconditional commitment or commitments as

the case may be” of third-party financing. (Partial MSJ at 10–11.) Because HWLC did not

                                                12
provide any written unconditional commitment(s) for financing prior to the closing deadlines, the

transactions did not close, and the Raintree Defendants had no obligation to sell either golf

course to HWLC. (Id. at 11–13.)

       In response, HWLC does not provide proof of delivery of a “written unconditional

commitment” for financing. Instead, HWLC alleges that the Raintree Defendants’ transactional

attorney “swore under oath in Court that the ‘approved financing’ had been provided” in May

2016. (Pl. Resp. at 7.) However, HWLC does not quote the language used in the affidavit and,

indeed, mischaracterizes it. The affidavit states, in relevant part:


               Dr. Sujata Vyas entered into a contract to purchase real estate
               where I was and am attorney representing the seller on the
               purchase transaction. The contract was entered into fall of 2015.
               Thereafter, escrow was opened to complete the purchase. On May
               4, 2016, approval for financing was obtained by a lender.
               ...
               On February 17, 2017 lender provided an updated approval letter
               and on May 18, 2017, an extension to allow completion of escrow
               conditions.

(Sicuro Aff., Doc. No. 43-7 at 1, ¶¶ 3, 5.) The affidavit does not state that “written unconditional

commitment or commitments” were provided by HWLC to the Raintree Defendants, as required

by the language of the contracts. It also does not state, as claimed by HWLC, that the Raintree

Defendants “received confirmation of financing” or “received the evidence of financing in

2016.” (Pl. Resp. at 8.) Instead, it simply recites what the Raintree Defendants had been

repeatedly told by HWLC — that HWLC had “approval for financing.”

       The alleged “approval” referred to in the affidavit was “updated” via the February 17,

2017 CAL, which the Raintree Defendants addressed in their Partial MSJ. (Partial MSJ at 4–5.)

The CAL was just that: conditional. It was replete with

                                                  13
contingencies and was not an “unconditional commitment” of financing, as required by the

contract. (Id.) And, importantly, the February 17, 2017 CAL explicitly states that it “replaces

the previously issued CAL dated May 4, 2016.” (Feb. 17, 2017 CAL, Doc. No. 36-8 at 1.)

       The May 4, 2016 CAL is also replete with contingencies and is explicitly

“conditional.” (See, e.g., Nagar Dec., Doc. No. 44-4 at PageID# 1287, “ . . . the Loan Committee

has given only its conditional approval of the Loan.”) Thus, the May 4, 2016 CAL also fails to

be an “unconditional commitment” of financing, and HWLC’s reliance on the Sicuro Affidavit

as proof of unconditional financing is misplaced.

       HWLC also claims that it “had the ability to self-finance the sale and did not need a

lender.” (Pl. Resp. at 10.) HWLC alleges that such ability “was communicated to Defendants,”

but provides no evidence to substantiate its claim. (Id. at 2.) HWLC cites the Vyas declaration,

but it does not contain any statement that HWLC communicated anything about self-financing to

the Raintree Defendants at any time. (See Vyas Dec., Doc. No. 44-2.) The current claimed

ability to self-finance the purchase does not change the requirement that HWLC provide to the

Raintree Defendants a “written unconditional commitment” of financing, and there is no

evidence that HWLC provided a “written unconditional commitment” that it could self-finance

the deal at any time prior to the agreed closing dates.

       Furthermore, the self-financing now alleged by HWLC is hardly unconditional. The Vyas

documents only show that she had certain funds in retirement accounts for the second half

of 2017 and the first portion of 2018, and that she applied for an Extension of Credit. (See id. at

4–16.) They do not even suggest a commitment for financing the two golf course purchases.

       Next, HWLC argues that, because “Section 4.1(b)(2) of the Agreement states that

HW[LC] may provide an unconditional commitment or, ‘commitments as the case may be,’”
                                         14
HWLC was not required to provide an unconditional commitment, but rather “[a]ny commitment

sufficed.” (Pl. Resp. at 11.) Such an argument is too strained. The clause at issue states:

               [T]his Agreement for Sale and Purchase of the property is
               contingent upon Purchaser’s obtaining and delivering to
               Seller a written unconditional commitment or
               commitments as the case may be (the “Commitment”) for
               third party financing (third party financing is defined as
               financing obtained from other sources other than Seller
               financing) and the release of such funds into Escrow.

(See, e.g., Original Prestwick Agreement, Doc. No. 36-2 at 21–22, emphasis added.) A

straightforward reading of the clause shows that its use of “commitment or commitments”

simply contrasts the singular versus the plural. It is not, as HWLC argues, a suggestion that if

HWLC obtains and delivers a single commitment for financing, it must be unconditional, but if

HWLC obtains and delivers multiple commitments, they do not have to be unconditional. Such

an interpretation is nonsensical.

       Finally, HWLC claims that if there was a failure of a condition precedent to prove

financing, then the Raintree Defendants “caused any such failure.” (Pl. Resp. at 11.) As set

forth in the Raintree Defendants’ opposition to HWLC’s Fed. R. Civ. P. 56(d) motion, and as

further explained below, HWLC’s argument fails. (See Doc. No. 42 at 6–8.)

       The condition precedent is for HWLC to obtain and deliver written unconditional

commitment(s) for financing. HWLC alleges that the Raintree Defendants “acted in bad faith in

failing to disclose overall poor financial condition of the golf courses.” (Pl. Resp. at 12.) The

conduct of the Raintree Defendants in allegedly overstating the value did not prevent the

condition precedent from occurring. Under HWLC’s argument, had the Raintree Defendants

disclosed the alleged “overall poor financial condition,” lenders would not have approved the

financing; yet, if HWLC failed to obtain financing under the alleged “overstated” value of
                                               15
Prestwick, then the same failure would result if the “poor financial condition” was disclosed.

Thus, under the authority cited by HWLC, the Raintree Defendants did not contribute materially

to the non-performance of the condition precedent, and HWLC’s argument fails. Restatement

(Second) of Contracts § 245, cmt. (b) (“[I]f it can be shown that the condition would not have

occurred regardless of the lack of cooperation, the failure of performance did not contribute

materially to its non-occurrence and the rule does not apply.”).

         Ultimately, HWLC has not provided any evidence that it satisfied the contractual

condition precedent of obtaining and delivering to the Raintree Defendants written unconditional

commitment(s) of financing, and summary judgment is warranted on the breach of contract

claim.

         Summary judgment is also warranted because all of the closing deadlines have now

expired. (Partial MSJ at 13–14.) Specifically, when the closing deadlines in the Original

Purchase Agreements expired, the parties executed the Amendments in July 2016. (Id. at 2.)

Pursuant to the Prestwick Amendment, the parties agreed to extend the closing deadline for

Prestwick until December 31, 2016, and that “[f]ailure to close Prestwick shall negate any rights

that Purchaser has to purchase Raintree Golf Course as stated herein.” (Id. at 3.) Pursuant to the

Raintree Amendment, if the sale of Raintree did not close by December 31, 2016, then HWLC

could seek two, six-month extensions (i.e. twelve months) to close Raintree, each time

depositing $50,000.00 into escrow as a non-refundable deposit. (Id.) Then, after the closing

deadline for Prestwick of December 31, 2016 elapsed, and after HWLC

acknowledged termination of the deal on February 27, 2017, the Final Prestwick Extension was

signed, extending the deadline for Prestwick only to close by May 31, 2017. (Id. at 4–6.)

         In response, HWLC argues that, generally, there are issues of fact as to the termination of
                                               16
the agreements. (Pl. Resp. at 6–9.) HWLC alleges that existence of the Second Amendments

signed in January 2017 create an issue of material fact as to when the agreements terminated.

(Id. at 6.) Such argument is unavailing. For a disputed fact to be deemed “material” for

purposes of denying summary judgment, it must affect the outcome of the claim. Anderson, 477

U.S. at 248. The Second Amendments do not meet that standard.

       First, the Second Amendments are void under their own terms. The Second Amendments

both state: “This Amendment is void and of no effect if it is not signed by the Buyer and Seller

within 72 hours from the time it was sent by Buyer to Seller and or his representative.” (Doc.

No. 43-3 at 2; Doc. No. 43-4 at 2.) Neither of the Second Amendments are signed by the Buyer.

(Id.) Thus, they are “void and of no effect.”

       Even if they were not void, the Second Amendments do not change the ultimate result,

which is that the closing deadlines have passed. The Second Amendments each incorporate the

terms of the Original Purchase Agreements and the Amendments, and state that those

incorporated agreements “are unchanged except as expressly amended hereby.” (Doc. No. 43-3

at 1; Doc. No. 43-4 at 1.) The Second Amendment for Prestwick states: “Seller extends closing

date to February 28, 2017.” (Doc. No. 43-4 at 1.) Thus, it extended the closing deadline for

Prestwick from December 31, 2016 (as set forth in the Prestwick Amendment) for two months.

The Second Amendment for Raintree states: “The Closing date under the Purchase Agreement

for Raintree shall be adjusted to allow commencing the twelve month period of closing from the

date of closing Prestwick.” (Doc. No. 43-3 at 1.) The “twelve month period of closing” refers to

the twelve-month period established by the Raintree Amendment, which granted HWLC the

option to seek two, six-month extensions (i.e. one, twelve-month period) to close on the Raintree

purchase, but only if HWLC closed Prestwick by its closing deadline. Nothing in the Second
                                             17
Amendments changes the parties’ agreement that, if HWLC did not close on Prestwick by its

agreed-upon closing deadline, then such failure “shall negate any rights that Purchaser has to

purchase Raintree.” (Prestwick Amendment, Doc. No. 36-4 at 2.)

        HWLC does not dispute that it did not close Prestwick by the February 28, 2017 deadline

in the Second Amendment. Thereafter, the only agreement entered by the parties was the Final

Prestwick Extension, which set forth a May 31, 2017 closing deadline for Prestwick. It did not

mention Raintree. It was not signed by Raintree. It had nothing to do with Raintree. And, even

if it did, the undisputed fact remains that HWLC did not close Prestwick by May 31, 2017, so

any right for HWLC to purchase Raintree was “negate[d].” Thus, all the closing deadlines have

passed, and the Raintree Defendants are under no obligation to sell either golf course to HWLC.

        HWLC then argues that the affidavit of Attorney Sicuro in May 2017 demonstrates that

“the Agreements were still in full force and effect.” (Pl. Resp. at 7.) This is untrue. Attorney

Sicuro’s affidavit does not refer to “Agreements”; instead, it refers to a single transaction. (See,

e.g., Sicuro Aff., Doc. 43-7 at ¶ 3, “a contract to purchase real estate”; id. at ¶ 4, “[t]he

contract.”) Indeed, the only transaction referred to in the affidavit is that for the sale of

Prestwick, a transaction which Attorney Sicuro stated was “contractually scheduled to be closed

as of May 30, 2017.” (Id. at ¶ 6.) Attorney Sicuro does not refer to Raintree and certainly does

not affirm that a contract to purchase Raintree was “in full force and effect” as of May 2017.

Nor does he state that any contractual obligation existed to close Prestwick after May 30, 2017.

        HWLC also argues that the Raintree Defendants’ conduct in mid-2017 in working with

HWLC demonstrates that the contracts did not expire. (Pl. Resp. at 12–14.) Such argument

again misses the mark. HWLC refers to conduct that occurred in March and May 2017, but such

was before the Final Prestwick Extension expired. (Id. at 3, 13.) It does not demonstrate that the
                                              18
Raintree Defendants agreed to another extension of closing deadlines. HWLC also refers to

conduct in June 2017, when it alleges it first learned of debt forgiveness between Prestwick and

its holding company. (Id. at 13–14.) However, such conduct — i.e., raising questions about

financial information — does not suggest that the parties had agreed, orally or in writing, to

extend the closing deadline, especially given that each time the prior closing deadlines passed,

the parties executed written amendments to extend the closing dates. None of the case law cited

by HWLC supports finding otherwise.

       Finally, HWLC argues that “there is no evidence of a termination letter sent or served in

accordance with the Agreements.” (Pl. Resp. at 8–9.) That is irrelevant. HWLC does not dispute

that it acknowledged termination of the parties’ agreements on February 27, 2017, in

response to an email from the Raintree Defendants’ transactional counsel. (Partial MSJ at 4–6.)

HWLC itself referred to such email as a “Notice to Terminate,” yet now attempts to reverse

course. (Id. at 4; Rainieri Dec. at ¶ 11, Ex. F.) Regardless, compliance with any notice-of-

termination requirement is not required now (after the closing deadlines have passed), as such

termination provisions address situations where the closing deadline has not yet passed,

and one party seeks to terminate the transaction before closing. (See, e.g., Original Prestwick

Agreement, Doc. No. 36-2 at 8, 13, 18–19.)

       The foregoing grounds for summary judgment aside, JWLC”s claims of breach are barred

by the terms of the parties’ agreement. Both of the Original Purchase Agreements state:

               No claim for breach of any representation or warranty of Seller
               shall be actionable or payable if the breach in question results from
               or is based on a condition, state of facts or other matter which was
               known to the Purchaser prior to Closing.

(Partial MSJ at 15.) HWLC’s allegations of breach are all based on alleged discrepancies in
                                                19
financial information and representations provided by the Raintree Defendants, and all such

information and representations were provided to HWLC “prior to Closing,” as closing has never

occurred. (Id. at 14-15.) Thus, HWLC’s claims of breach are barred.

       HWLC does not refute that its claim of breach is barred for this reason, or even address

it. Summary judgment is thus proper.

       HWLC also does not contest that specific performance is unattainable as a remedy for the

Raintree Defendants’ alleged breach of contract. In its opposition to the motion for partial

summary judgment, HWLC instead asserts that “[w]hile there is a ref[er]ence to specific

performance in the demand,” “no claim for specific performance is being sought.” (Pl. Resp. at

9.) Thus, HWLC has abandoned its request for specific performance. To the extent that

HWLC has not abandoned its request for specific performance, summary judgment is awarded

on this point to the Raintree Defendants.

       As a final matter, the Raintree Defendants are entitled to summary judgment on their

declaratory judgment Counterclaim. As discussed, the Raintree Defendants have demonstrated

that, because the closing deadlines for the various agreements have expired and closing did not

occur, the Raintree Defendants are entitled to a declaratory judgment that the parties’ agreements

are terminated, null, and void, and the Raintree Defendants are not under any obligation to sell

either the Raintree course or Prestwick to HWLC. (Partial MSJ at 17.)

       HWLC states in response that it does not seek specific performance of the Raintree

contract, and instead only seeks damages in this case. (Pl. Resp. at 9.) Thus, it appears to the

Court that HWLC does not oppose the Raintree Defendants’ request for declaratory judgment

that they are under no obligation to sell either golf course to HWLC.

       To the extent HWLC does oppose the Raintree Defendants’ request for declaratory
                                           20
judgment, HWLC’s only argument is, generally, that under the terms of the Original Purchase

Agreements, the Raintree Defendants are limited by the remedy provision stating that if the sale

is not “consummated due to Purchaser’s default, Seller shall be entitled, as its sole remedy, to

terminate this Agreement and received [sic] the Deposit as liquidated damages.” (Id. at 15.)

Thus, HWLC appears to be arguing that the Raintree defendants cannot seek declaratory

judgment, as their “sole and exclusive remedy is to retain the deposits, nothing more.” (Id.)

       HWLC’s argument is misplaced. This Court has the power to issue a declaratory

judgment to “declare the rights and other legal relations of any interested party seeking such a

declaration.” 28 U.S.C. § 2201(a). This declaratory relief is available whether or not further

relief is or could be sought. (Id.) Thus, HWLC’s argument that declaratory judgment is

unavailable, along with its other arguments, lacks merit. Summary judgment is awarded to the

Raintree Defendants on their request for declaratory judgment.

                                     IV.     CONCLUSION

       For all of the reasons discussed, the Court grants the motion for partial summary

judgment (Doc. 36.) The Court awards partial summary judgment in favor of the Raintree

Defendants and against HWLC on: (1) Count One of HWLC's Complaint and (2) Count One of

the Raintree Defendants’ Counterclaim.

IT IS SO ORDERED.

                                                s/John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE
DATED: 3/28/19




                                                21
